Citation Nr: 0317923	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for fungal infection of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
fungal infection of the hands and feet. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence possible for 
the equitable disposition of the veteran's appeal. 

2.  A chronic skin condition was not shown during service, or 
until many years following service, nor does the competent 
medical evidence link any current fungal infection of the 
hands and feet to active service.  


CONCLUSION OF LAW

Fungal infection of the hands and feet was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has a fungal infection of the 
hands and feet which began when he was stationed on New 
Guinea during World War II.  He claims that at the time, he 
was diagnosed with jungle rot on both his hands and feet.  
The service medical records show a notation of a rash in 
March 1943 when he was diagnosed with German measles.  In 
April 1943, he was noted to be recovered.  There is no other 
treatment shown for any skin disorder in the treatment 
records.  His skin was noted as normal on examination at 
separation.  

In May 2001, the veteran went to the VA outpatient clinic 
giving as a reason for his visit that he was trying to get 
service connection for "jungle rot."  He was noted to be a 
new patient to the clinic.  He gave a 50 year history of 
fungal infection.  On examination of the hands, at the base 
of the right thumb, he had a flat mildy erythematous lesion 
with no blister/drainage or red streaking.  Examination of 
his feet showed significant onychomycosis with dystrophic 
nails and dry peeling skin on the plantar surface.  The 
diagnosis was probable tinea and he was given medication.

In a December 2001 letter from M. Montoya, M.D., he wrote 
that the veteran suffered from chronic tinea pedis and tinea 
manus "as a result of his military service in the South 
Pacific during World War II."  He was being treated with 
chronic antifungal medications topically through the VA.  He 
added, "I believe his condition is service connected and any 
compensation for this disability should be awarded to [the 
veteran]."

In his August 2002 personal hearing, the veteran testified 
that he came down with a skin condition on his hands and feet 
when he was stationed in New Guinea.  It lasted about two 
months and he was unable to ship out with his regular unit 
because he could not operate a gun.  Since coming home from 
the war, he had been treated "five or six times"  

VCAA - The Duty to Inform and Assist

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in a July 2001 letter.

The Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for service connection for fungal infection of the hands and 
feet.  The Board concludes the discussions in the October 
2001 rating decision, the statement of the case (SOC) issued 
in May 2002, the supplemental statement of the case (SSOC) 
issued in September 2002, as well as letters sent to him 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  VA must also inform the veteran which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This was accomplished in the July 2001 letter to the 
veteran.  The Board concludes that VA has complied with all 
notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
which appear to be complete, and all relevant records of the 
veteran's postservice treatment.  There is current medical 
evidence in the claims file including a medical statement 
regarding the veteran's fungal infection.  The veteran has 
not referenced any unobtained evidence that might 
substantiate his claim for service connection that might be 
pertinent to the bases of the denial of the claim.  The 
veteran has been provided the opportunity to present evidence 
and testimony in a hearing before a hearing officer at the RO 
in August 2002, and in a hearing before the Board, which he 
declined.  There is sufficient evidence to decide the claim.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim and that the requirements of the VCAA have 
been met.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Legal Criteria - Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

As an initial matter, the Board notes it is not alleged nor 
does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war 
and his discharge paper shows that he participated in two 
campaigns, including New Guinea and Luzon.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) regarding the evidence 
required for combat veterans is not for application.

The Board finds that service connection is not warranted for 
fungal infection of the hands and feet.  Although the veteran 
has stated that he was diagnosed with jungle rot while 
stationed on New Guinea during World War II, there is no 
notation of any such diagnosis in his service medical 
records.  While he was diagnosed with a rash in March 1943, 
this was shown to be related to his diagnosis of German 
measles from which he was shown to be recovered in April 
1943.  His skin was noted as normal on his separation 
examination.  The earliest record postservice of any 
treatment for a skin condition is in May 2001 when he went to 
the VA outpatient clinic giving as a reason for his visit 
that he was trying to get service connection for "jungle 
rot."  He gave a 50 year history of fungal infection and was 
noted on examination to have lesions around the right thumb, 
and significant onychomycosis of his feet.  

Although Dr. Montoya noted that the veteran had current 
diagnoses of chronic tinea pedis and tinea manus "as a 
result of his military service in the South Pacific during 
World War II," and stated that he believed that this should 
be service connected, this statement linking his current 
diagnosis to service is not based on the veteran's medical 
records, but simply the veteran's own history.  As such, it 
is not competent evidence of when his fungal infection of 
the hands and feet was incurred.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (Evidence which is simply 
information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence"...[and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Dr. Montoya's 
statement is not a medical opinion of nexus, but rather a 
simple transcription of the veteran's own history.  With no 
evidence in the medical records of fungal infection of the 
hands and feet during service or for more than 50 years 
thereafter, there is no basis for service connecting his 
current fungal infection of the hands and feet.

The Board has considered the veteran's statements regarding 
his history of fungal infection of the hands and feet and his 
treatment in service; however, this is not competent evidence 
to show that his fungal infection of the hands and feet was 
incurred in service.  Competent lay evidence is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2002).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2002).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the etiology of 
any skin disorder.

The preponderance of the evidence is against the claim for 
service connection for fungal infection of the hands and 
feet.  Because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for fungal infection of the hands and feet 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

